PER CURIAM.
Because the defendant answered in its interrogatory that it did not contend that “any person or entity other than the named defendant is or may be liable in whole or in part for the claims asserted against the defendant in this lawsuit,” the trial court properly excluded evidence that some other person or entity may be liable for the claims asserted against the defendant. See Office Depot, Inc. v. Miller, 584 So.2d 587, 589 (Fla. 4th DCA 1991) (holding that trial judge has broad discretion in deciding whether to permit or exclude a witness’s testimony and that discovery rules should be construed and utilized to avoid “trial by ambush.”).
The remaining issues that were raised by the defendant lack merit. We affirm.
Affirmed.